Case: 15-13119   Date Filed: 02/19/2016   Page: 1 of 2


                                                         [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 15-13119
                         Non-Argument Calendar
                       ________________________

                D.C. Docket No. 1:13-cr-00229-ODE-JSA-4



UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,

                                   versus

JAVIER MUNOZ RUIZ,

                                                          Defendant-Appellant.

                       ________________________

                Appeal from the United States District Court
                   for the Northern District of Georgia
                      ________________________

                             (February 19, 2016)

Before ED CARNES, Chief Judge, HULL and MARCUS, Circuit Judges.

PER CURIAM:
              Case: 15-13119     Date Filed: 02/19/2016    Page: 2 of 2


      Esther Panitch, appointed counsel for Javier Munoz-Ruiz in this direct

criminal appeal, has moved to withdraw from further representation of the

appellant and filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S. Ct.
1396, 18 L. Ed. 2d 493 (1967). Our independent review of the entire record

reveals that counsel’s assessment of the relative merit of the appeal is correct.

Because independent examination of the entire record reveals no arguable issues of

merit, counsel’s motion to withdraw is GRANTED, and Munoz-Ruiz’s conviction

and sentence are AFFIRMED.




                                           2